Citation Nr: 1829147	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-33 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a dysthymic disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to open a claim of entitlement to service connection for erectile dysfunction, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to open a claim of entitlement to service connection for diabetes mellitus, type II, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2017, the Board remanded this matter for a Travel Board hearing.  In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a dysthymic disorder, entitlement to service connection for erectile dysfunction, and entitlement to service connection for diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A May 2005 rating decision the Veteran's claim for service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated May 11, 2005.

2.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the May 2005 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

3.  Additional evidence received since the May 2005 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.

4.  A January 2008 rating decision the Veteran's claim for service connection for erectile dysfunction and his petition to reopen his claim for service connection for diabetes mellitus, type II.  The Veteran was notified of this decision and of his appellate rights by letter dated February 11, 2008.

5.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the January 2008 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

6.  Additional evidence received since the January 2008 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims for service connection for erectile dysfunction and for diabetes mellitus, type II.




CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final with regard to a claim for service connection for PTSD.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The January 2008 rating decision is final with regard to claim for service connection for erectile dysfunction and the petition to reopen the claim for service connection for diabetes mellitus, type II.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has been submitted to reopen claims for service connection for an acquired psychiatric disorder, to include PTSD, erectile dysfunction and diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

The claim for service connection for PTSD was most recently denied in a May 2005 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated May 11, 2005.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the May 2005 rating decision is final with regard to this claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The claim for service connection for erectile dysfunction and the petition to reopen the claim for service connection for diabetes mellitus, type II were denied in a January 2008 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated February 11, 2008.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the January 2008 rating decision is final with regard to these claims.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The Veteran submitted a claim for service connection for depression and anxiety in January 2011.  The Veteran's claims for service connection for erectile dysfunction and for diabetes mellitus, type II were reopened in May 2010.

The Veteran provided new and material evidence concerning his claims during his November 2017 Travel Board hearing.  Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran advised of private psychiatric treatment he received approximately 50 years ago.  The Veteran's VA treatment records show a positive PTSD screen in July 2012.  Regarding the Veteran's claim for service connection for erectile dysfunction, the Veteran provided that urinary problems that he had during service contributed to his erectile dysfunction.  With respect to the Veteran's claim for service connection for diabetes mellitus, type II, the Veteran advised that his symptoms began during service and manifested in frequent urination.  These statements are presumed credible for the purpose of determining whether reopening is warranted.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  This evidence relates to unestablished facts necessary to support the above claims, namely a link between the Veteran's active service and his current disabilities.

Thus, the Board finds the evidence for the Veteran's claims are both new and 


material.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet.at 122.  Therefore, the claims are reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and a dysthymic disorder; the appeal is granted to this extent only.

New and material evidence has been received to reopen the claim for service connection for erectile dysfunction; the appeal is granted to this extent only.

New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II; the appeal is granted to this extent only.


REMAND

Although the Board regrets further delay, the case must be remanded to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran has not been provided with VA examinations for his claims for service connection for an acquired psychiatric disorder, to include PTSD, erectile dysfunction, and diabetes mellitus, type II.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Because there is at least an indication that acquired psychiatric disorder, to include PTSD, erectile dysfunction, and diabetes mellitus, type II may be related to his active duty service, VA examinations and opinions must be provided to make an informed decision on these claims.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Additionally, during the November 2017 Travel Board hearing, the Veteran advised of receiving VA treatment in Springfield, Massachusetts since the 1970's.  The Veteran's VA treatment records date back only to 1993.  VA must make appropriate efforts under 38 C.F.R. § 3.159 to assist the Veteran in obtaining these records.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include any archived records, from the VA Central Western Massachusetts Healthcare System (to include the Springfield and Northampton treatment facilities) dated from September 1967 to October 1993; from July 1994 to October 2001; from September 2004 to February 2008; and from March 2015, forward.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from VA treatment facilities in Albany, NY, and White River Junction, VT.  See VA Form 9, received in August 2002; VA Form 21-526, received in January 2011.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center in Springfield.  See VA Form 9, received in August 2002.

4.  After the above development is completed, arrange for the Veteran to undergo VA examination by a VA psychologist or psychiatrist.  The Veteran's claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

The examiner must identify all current acquired psychiatric disorder(s) found to be present.  The examiner should clearly indicate whether the Veteran has PTSD in accordance with the DSM-V.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).  The Veteran has reported his stressor as being kicked in the side by his drill sergeant.

For any acquired psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during active service or is related to any incident of service, to include being kicked in the side by his drill sergeant.

In providing these opinions, the examiner should acknowledge and consider the Veteran's service treatment records showing that he complained of insomnia in August 1966 and of frequent trouble sleeping on separation examination in July 1967, as well as his post-service VA treatment record showing that he complained of anxiety and racing thoughts and insomnia caused by racing thoughts on February 2, 2010.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination(s) to assess the nature and etiology of the Veteran's erectile dysfunction and diabetes mellitus, type II.  The Veteran's claims folder, including a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examination report(s) must reflect that such a review was undertaken.

For the Veteran's erectile dysfunction, the examiner must provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction had its clinical onset during active service or is related to any incident of service?

In providing this opinion, the examiner should acknowledge and consider the Veteran's service treatment records showing complaints and treatment of balanitis, venereal lesions, dysuria, and prostatitis.  See STRs dated February 7, 1965, February 10, 1965, February 11, 1965, February 22, 1966, March 2, 1966.  The examiner should also acknowledge and consider that the Veteran had a circumcision on July 14, 1966 due to complaints of intermittent infections of the penis, following by complaints of chronic penile irritation since the circumcision on May 11, 1967, diagnosed as herpes progenitalis.

(b)  It is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction either (i) caused by, or (ii) aggravated by, his diabetes mellitus, type II?

For the Veteran's diabetes mellitus, type II, the examiner must provide an opinion as to whether:

It is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, type II had its clinical onset during active service or is related to any incident of service?

In providing this opinion, the examiner should acknowledge and consider the Veteran's assertion that he had frequent urination during service that was a manifestation of diabetes mellitus, as well as his service treatment record showing complaints of dysuria on March 2, 1966.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


